DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to application filed on 4/13/2020, in which claims 1 – 20 was presented for examination.
3.	Claims  1 – 20 are pending in the application

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The limitation of claims 1, 11, and 16 recite integration broker tool processes instructions received from a data administrative application located on a computing device outside of the local network, retrieves data from the database based on the instructions received from the data administrative application, sends the retrieved data to a remote location that is outside the local network, and displays the information on a web based portal provided by the data administrative application to the user on the user access computing device.
	The limitation of integration broker tool processes instructions received from a data administrative application located on a computing device outside of the local network, as drafted, is a process that, under its broadest reasonable interpretation, covers generic component of computer system. That is, other than reciting “system”, nothing in the claim element precludes the step from practically being generic computer process. For example, but for the “system” language, “integrating tool” in the context of this claim encompasses component that sometimes included in generic computer. The limitation of retrieves data from the database based on the instructions received from the data administrative application, as drafted , is a process that, under its broadest reasonable interpretation, covers generic component of computer system. That is, other than reciting “system”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “system” language, “receiving” in the context of this claim encompasses user using specific criteria to determine the comparison item. Also, the limitation of sends the retrieved data to a remote location that is outside the local network, and displays the information on a web based portal provided by the data administrative application to the user on the user access computing device, as drafted, is a process that, under its broadest reasonable interpretation, covers limitation of the mind. That is, other than reciting “system”, nothing in the claim element precludes the step from practically being manually performed. For example, but for the “system” language, “sending” and “receiving”” in the context of this claim encompasses user manually sending the retrieve item to another location or data warehouse  and be presented on the board.
	If a claim limitation, under its broadest reasonable interpretation, covers limitation of the mind but for the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
	This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a system to perform the receiving, sending, and displaying steps. The computer system in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of searching for information based on request) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computer system to perform receiving, sending, and displaying steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 2 – 10, 12 – 15, and 17 – 20  recites additional  claim limitation that are directed to various component of the system and information for accessing or using the system. These additional elements that are sufficient to amount to significantly more than the judicial exception, the additional element of using the computer system to perform integrating steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1 – 12 and 14 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Katzer et al (US 8,626,716 B1), in view of Borrowman et al (IN 201847042938 A)
As per claim 1, Katzer et al (US 8,626,716 B1)
A software agnostic integration broker system (col.10 lines 15 – 17; “Service Broker component of the Integration Infrastructure provides a means to support integration of front-office and back-office systems for data and services”). 
wherein the integration broker tool processes instructions received from a data administrative application located on a computing device outside of the local network (col.12 lines 64 – 67; “business object server 320 component of Service Broker 300 manages the exchange of information between the Service Broker business objects and back-office applications“  and col.13 lines 6 – 8; “Each implementation fetches data from a back-office system 350, stores data in an appropriate back-office system 350, and invokes the appropriate services in a back-office system 350. The business object server 320 uses the rules engine 304, the transaction processor 330, and data transformation 306 to interact with back-office applications 350 using the appropriate adapter”).
	Katzer does not specifically disclose user access computing device has access to: a database stored in memory on a device within a local network of devices connected to the user access computing device, the database having data stored therein, and an integration broker tool stored in memory on one of the devices of the local network, retrieves data from the database based on the instructions received from the data administrative application, sends the retrieved data to a remote location that is outside the local network and displays the information on a web based portal provided by the data administrative application to the user on the user access computing device.
	However, Borrowman et al (IN 201847042938 A) in an analogous art discloses,
comprising; a user access computing device (para.[0004]; “data broker may receive user-indicated data from an application add-in component of a first application executing on the client computing device”).
wherein the user access computing device has access to: a database stored in memory on a device within a local network of devices connected to the user access computing device (para.[0004]; “data broker may receive user-indicated data from an application add-in component of a first application executing on the client
computing device via the communication module of the server and cause the server to send a message including information relating to the received data to a web client application implemented by a second application executing on the same client computing device via the communication module in response to the received data”). 
the database having data stored therein (para.[0003]; “one or more memories to store program and other data, which may include one or more databases”).
and an integration broker tool stored in memory on one of the devices of the local network (para.[0003]; “enabling communication between applications on a computing device through a data broker on a remote server through a network ……. Each of the server and computing device include one or more processors and one or more memories to store program and other data, which may include one or
more databases”).
retrieves data from the database based on the instructions received from the data administrative application (and para.[0053]; “data broker 150 may access the database 146 to retrieve the requested information related to the selected link (line 507). The data broker 150 may cause the data application 152 (or another routine thereof) to access the database 146 to retrieve the requested information” and para.[0059]; “data broker 150 may access a database 146 of the server 140 (block
608). The data broker 150 may access the database 146 directly or indirectly, such as through another routine of the data application”).
sends the retrieved data to a remote location that is outside the local network (para.[0028]; “messages may include data selected or entered by a user of the computing device  ……….web client 126 may communicate with other applications or data sources of the server 140 or other remote servers (not shown) through the
network 130. …..the add-in component 122 and/or the web client 126 may only communicate with any other application or data source through the data broker”).
and displays the information on a web based portal provided by the data administrative application to the user on the user access computing device (para.[0054]; “Upon receiving the hyperlink response message from the server 140 through the network 130 (line 508), the web client 126 may cause the web browser 124 to present the received information associated with the link to the user. This may include opening a new window of the web browser 124 to present the information or presenting the information within a portion of an open window”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate application  process or communication of the system of Borrowman into integration architecture of the system of Katzer  to  provide infrastructure  for allowing communication between heterogeneous application thereby enabling user to access information on disparate system.

As per claim 2, the rejection of claim 1 is incorporated and further Borrowman et al (IN 201847042938 A)
wherein the integration broker tool receives application programming interface messages (APIs) from the data administrative application (para.[0007]; “application utilizing an application programming interface (API) of the first application”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate application  process or communication of the system of Borrowman into integration architecture of the system of Katzer  to provide a communicative interface for accessing the disparate system.

As per claim 3, the rejection of claim 2 is incorporated and further Borrowman et al (IN 201847042938 A)
wherein the APIs include the instructions to be processed by the integration broker tool (para.[0002]; “application add-in component of the first application and the web client application of the second application may be adapted to communicate only through the data broker”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate application  process or communication of the system of Borrowman into integration architecture of the system of Katzer  to provide a communicative interface for accessing the disparate system.

As per claim 4, the rejection of claim 2 is incorporated and further Katzer et al (US 8,626,716 B1) disclose,
wherein the integration broker tool includes a structured query language (sql) statement editor that allows the user to create sql statements to be incorporated into the APIs received from 16 827.0020001the data administrative application (col.10 lines 24 – 25; “Service Broker allows applications to access enterprise data and services via multiple technologies including SQL”).  

As per claim 5, the rejection of claim 2 is incorporated and further Borrowman et al (IN 201847042938 A)
wherein the user selects, via the integration broker tool, which APIs are to be processed to retrieve data from the database (para.[0031]; “receiving a user command at the add-in component 122 indicating data to communicate to the web client 126 (line 201). The user may expressly issue a command to take some action, such as adding a link or copying selected text into a window in the web browser”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate application  process or communication of the system of Borrowman into integration architecture of the system of Katzer  to provide a communicative interface for accessing the disparate system.

As per claim 6, the rejection of claim 1 is incorporated and further Katzer et al (US 8,626,716 B1) disclose,
wherein the sql statements change the instructions, from a first set of instructions to a second set of instructions, regarding the data that is to be retrieved from the database (col.10 lines 19 – 24; “Service Broker provides decoupling between consumers and providers of data and services and hides the locations of data and services. Brokering of information and services across a set of enterprise-wide operational data stores and packaged applications is also provided. Service Broker allows applications to access enterprise data and services via multiple technologies including SQL”,  where service Broker decoupling between consumers and providers of data is “sql statements change the instructions, from a first set of instructions to a second set of instructions” as claimed). 
 
As per claim 7, the rejection of claim 1 is incorporated and further Katzer et al (US 8,626,716 B1) disclose,
wherein the system includes multiple local networks each having a user access computing device, data stored in a database in memory, and an integration broker tool therein and wherein each integration broker tool processes instructions received from the data administrative application to retrieve data from a database stored on its respective local network (col.10 lines 15 – 25; “Service Broker component of the Integration Infrastructure provides a means to support integration of front office and back-office systems for data and services. It simplifies application architecture by standardizing client access to enterprise data and services. Service Broker allows applications to access enterprise data and services via multiple technologies including SQL”).  

As per claim 8, the rejection of claim 7 is incorporated and further Katzer et al (US 8,626,716 B1) disclose,
wherein each local network receives a set of APIs that is the same as each other local network (col.2 lines 44 – 45; “intelligent message hub allows 45 the use of simpler clients such as JMS APIs” and col.5 lines 18 – 20; “Business Logic Modules or BLMs  ………Each BLM that requires access to a particular back-end system can contain API logic to communicate with that system”).  

As per claim 9, the rejection of claim 1 is incorporated and further Borrowman et al (IN 201847042938 A)
9. The software agnostic integration broker system of claim 1, wherein each user independently selects via the integration broker tool on their local network which APIs are to be processed to retrieve data from the database on their local network (para.[0031]; “receiving a user command at the add-in component 122 indicating data to communicate to the web client 126 (line 201). The user may expressly issue a command to take some action, such as adding a link or copying selected text into a window in the web browser 124. Alternatively, the command may be inferred from user action or application conditions, such as a user selecting a copying a portion of a document within the desktop application”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate application  process or communication of the system of Borrowman into integration architecture of the system of Katzer  to  provide infrastructure  for allowing communication between heterogeneous application thereby enabling user to access information on disparate system

As per claim 10, the rejection of claim 1 is incorporated and further Katzer et al (US 8,626,716 B1) disclose,
wherein the data administrative application provides one or more data functions that replace one or more 17 827.0020001data functions of a legacy computing application that was located on the local network of devices and to which the data in the database was formatted and wherein the one or more data functions use formatted data (col.10 lines 37 – 40; “Service Broker uses back-office metadata repositories that can contain business rules, data transformation rules, and rules for publishing events via Message Broker …….. Service Broker provides a transformation mechanism for mapping between an enterprise object model format and back-office system formats”).

Claim 11 is a software agnostic integration broker system (local network) corresponding to software agnostic integration broker system of claim 1, and rejected under the same reason set forth in connection to the rejection of claim 1 above.

As per claim 12, the rejection of claim 11 is incorporated and further Borrowman et al (IN 201847042938 A)
wherein the user access computing device has Internet access for accessing the web based portal and displays information about the data retrieved from the database via the web based portal (para.[0053]; “Upon obtaining the information from the database 146, the data broker 150 (or web server) may generate a hyperlink response message including the requested information and send the hyperlink response message from the server 140 to the web client 126 (or web browser 124) at the computing device 110 through the network (line 508)” and para.[0054]; “Upon receiving the hyperlink response message from the server 140 through the network 130 (line 508), the web client 126 may
cause the web browser 124 to present the received information associated with the link to the user”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate application  process or communication of the system of Borrowman into integration architecture of the system of Katzer  to  provide infrastructure  for allowing communication between heterogeneous application thereby enabling user to access information on disparate system

 As per claim 14, the rejection of claim 13 is incorporated and further Katzer et al (US 8,626,716 B1) disclose,
wherein each local network receives a set of APIs that is the same as each other local network (col.2 lines 44 – 45; “intelligent message hub allows 45 the use of simpler clients such as JMS APIs” and col.5 lines 18 – 20; “Business Logic Modules or BLMs  ………Each BLM that requires access to a particular back-end system can contain API logic to communicate with that system”).  

As per claim 15, the rejection of claim 1 is incorporated and further Borrowman et al (IN 201847042938 A)
15. The software agnostic integration broker system of claim 14, wherein each user independently selects via the integration broker tool on their local network which APIs from the set of APIs are to be processed to retrieve data from the database on their local network (para.[0031]; “receiving a user command at the add-in component 122 indicating data to communicate to the web client 126 (line 201). The user may expressly issue a command to take some action, such as adding a link or copying selected text into a window in the web browser 124. Alternatively, the command may be inferred from user action or application conditions, such as a user selecting a copying a portion of a document within the desktop application”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate application  process or communication of the system of Borrowman into integration architecture of the system of Katzer  to  provide infrastructure  for allowing communication between heterogeneous application thereby enabling user to access information on disparate system

Claim 16 is a software agnostic integration broker system (user access computing device) corresponding to software agnostic integration broker system of claim 1, and rejected under the same reason set forth in connection to the rejection of claim 1 above.

As per claim 17, the rejection of claim 16 is incorporated and further Katzer et al (US 8,626,716 B1) disclose,
wherein the integration broker tool receives APIs from the data administrative application and wherein the APIs include the instructions to be processed by the integration broker tool (col.2 lines 44 – 45; “intelligent message hub allows 45 the use of simpler clients such as JMS APIs” and col.5 lines 18 – 20; “Business Logic Modules or BLMs  ………Each BLM that requires access to a particular back-end system can contain API logic to communicate with that system” and col.12 lines 24 – 26; “Adapters 312 within Service Broker 300 can provide 25 access to back-office systems 350 for retrieving data, updating data, and invoking services”).  

As per claim 18, the rejection of claim 17 is incorporated and further Katzer et al (US 8,626,716 B1) disclose,
wherein the integration broker tool includes a sql statement editor that allows the user to create sql statements to be incorporated into the APIs received from the data administrative application (col.10 lines 24 – 25; “Service Broker allows applications to access enterprise data and services via multiple technologies including SQL”).  

As per claim 19, the rejection of claim 18 is incorporated and further Katzer et al (US 8,626,716 B1) disclose,
wherein the location of the remote location is provided to the integration broker tool by the data administrative application (col.6 lines 48 – 53; “enterprise integration architecture such as that just described, each front-office application would typically need so to be aware of the locations of data and services in the enterprise and would typically need to use the access mechanism supported by the back-office application to which it is connected”).  

As per claim 20, the rejection of claim 18 is incorporated and further Katzer et al (US 8,626,716 B1) disclose,
wherein by creating sql statements (col.10 lines 24 – 25; “Service Broker allows applications to access enterprise data and services via multiple technologies including SQL”).  
the user adjusts the instructions in the APIs to retrieve data from the database, wherein the data was stored in a first format corresponding to the legacy computing application format, in a second format that corresponds to a new computing application format that is different from the first format (col.10 lines 37 – 40; “Service Broker uses back-office metadata repositories that can contain business rules, data transformation rules, and rules for publishing events via Message Broker …….. Service Broker provides a transformation mechanism for mapping between an enterprise object model format and back-office system formats”).

6.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Katzer et al (US 8,626,716 B1), in view of Borrowman et al (IN 201847042938 A), and further in view of Harada et al (US 2006/0120401 A1).
As per claim 13, the rejection of claim 12 is incorporated,  Katzer et al (US 8,626,716 B1) and Borrowman et al (IN 201847042938 A) does not disclose wherein the tool displays retrieved historical records including at least one of: activity of a buyer on a particular part, activity of a buyer on a type of part, repair information, sales information, and price information.
	However, Harada et al (US 2006/0120401 A1) in an analogous art discloses,
wherein the tool displays retrieved historical records including at least one of: activity of a buyer on a particular part, activity of a buyer on a type of part, repair information, sales information, and price information (para.[0049]; “In the part information display area 64, information on the selected parts in the customer part list table 62 is displayed. This information is displayed based on the order part data on the selected parts in the part table data included in the order data 240. In the address information display area”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate management of part information for manufacturing a product of the system of Harada  into the combine teaching of Katzer and Borrowman to retrieve information related to buyer from  disparate database.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
TITLE: Automated integration system, US 2018/0075503 A1   authors: Ryner et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



4/7/2022